Citation Nr: 0518319	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  02-02 858	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to an increased rating for diabetes mellitus, 
currently assigned a 40 percent evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The veteran had active service from February 1962 to May 
1984.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a regional office (RO) rating 
decision which denied a rating in excess of 40 percent for 
diabetes mellitus.  In November 2003, the Board remanded the 
appeal to the Appeals Management Center (AMC) for additional 
development.  

In the meantime, in January 2004, the veteran filed a claim 
for service connection for PTSD; in a May 2004 statement, he 
said the PTSD was due to his military service.  This issue is 
not before the Board, and is referred to the RO for initial 
consideration.  

In his January 2004 statement, he  also said he was filing a 
claim for service connection for a bilateral foot disability, 
secondary to diabetes mellitus.  When considered together 
with the symptoms described in his substantive appeal 
received in March 2002, and his June 2002 RO hearing 
testimony, it appears that he is claiming an increased rating 
for his already service-connected peripheral neuropathy of 
both lower extremities, assigned a 10 percent rating for each 
extremity.  This matter is not before the Board, and is 
referred to the RO for clarification and other appropriate 
action.    


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
February 1962 to May 1984. 

2.	On April 21, 2005, prior to the promulgation of a 
decision in the appeal, the Board received notification from 
the appellant that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant (or his or her representative) have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2004).  Withdrawal may be 
made by the appellant or by his authorized representative.  
38 C.F.R. § 20.204 (2004).  The appellant has withdrawn this 
appeal and, hence, there remain no allegations of errors of 
fact or law for appellate consideration.  Accordingly, the 
Board does not have jurisdiction to review the appeal and it 
is dismissed.


ORDER

The appeal is dismissed.




                       
____________________________________________
	MARK W. GREENSTREET
	Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


